EX-10.77.02 FIRST AMENDMENT TO MASTER LEASE THIS FIRST AMENDMENT TO MASTER LEASE (this “Amendment”) is made and executed and effective as of this 1st day of December, 2009 (the “Amendment Execution Date”) by and between EMERITUS CORPORATION, a Washington corporation, having its principal office at 3131Elliott Avenue, Suite 500, Seattle, Washington 98121-1031, as Tenant, and NATIONAL HEALTH INVESTORS, INC., a Maryland corporation, having its principal office at 222 Robert Rose Drive, Murfreesboro, Tennessee 37129, as Landlord. RECITALS A.Landlord and Tenant are parties to that Master Lease dated as of October 13, 2009 (the “Lease”) with respect to eight senior housing facilities in South Carolina, Tennessee and Arizona (the “Facilities”). B.Landlord and Tenant have agreed, in response to Tenant’s due diligence investigation, to amend certain provisions of the Lease. C.The Lease provides that it can be amended by written instrument signed by Landlord and Tenant. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants of the parties set forth herein, IT IS HEREBY AGREED AS FOLLOWS: 1.DEFINITIONS. (a)Article 1 is amended by inserting the following new defined terms in the appropriate places: “Annual Rent Adjustment Date” shall mean (i) during the Initial Term, the anniversary of each Facility Commencement Date and (ii) during any Extended Term, the anniversary of the beginning date of that Extended Term. “Base Purchase Price” shall mean Thirty Eight Million Five Hundred Twenty Thousand and no/100 Dollars ($38,520,000); provided, however, in the event that the fair market value of the Facilities subject to this Lease at the time the Purchase Option is exercised as determined in the manner set forth in Section 25.16(c) of this Lease is greater than Thirty Nine Million Six Hundred Forty Nine Thousand Nine Hundred Ninety Nine and no/100 Dollars ($39,649,999.00), which amount shall be reduced on a dollar for dollar basis by any amount previously paid to Landlord pursuant to Articles 15 or Article 16 as a result of damage to or destruction or Condemnation of any of the Facilities, then the Base Purchase Price shall be Thirty Seven Million Five Hundred Twenty Thousand and no/100 Dollars ($37,520,000.00); and further provided that if the Lease and Purchase Option are terminated with respect to the Gilbert Facility, Base Purchase Price shall be adjusted as provided in Section 11(e) hereof. “Capital Allowance” shall have the meaning set forth in Section 7.5(a); “Capital Allowance Rent Adjustment Date” shall have the meaning set forth in Section 7.5(a); “Consolidated Net Worth” shall mean the consolidated net worth of the applicable entity as determined in accordance with generally accepted accounting principles consistently applied. “Disbursement Date” shall have the meaning set forth in Section 7.5(d); “Existing Easements and Encroachments” shall mean those matters described in ExhibitH; “FF & E” shall have the meaning set forth in Section 7.5(a); “Gilbert Facility” means the assisted living facility (including the free standing cottages) located in Gilbert, Arizona. “Gilbert Repair Project” means the construction at the Gilbert Facility related to the sinking of the foundation and the flooding of the cottages; “Landlord’s Approval” shall have the meaning set forth in Section 7.5(b); “Landlord’s Share of the Capital Allowance” shall have the meaning set forth in Section 7.5(a); “Material Defect” means any defect, whether latent or patent, (i) in the Gilbert Repair Project and (ii) with respect to any matter other than the Gilbert Repair Project, with a cost to repair individually or in the aggregate for any Facility in excess of Seventy Five Thousand and no/100 Dollars ($75,000.00); “Missing Estoppels” shall mean those Estoppel Certificates described in Exhibit I; “Request for Advance” shall have the meaning set forth in Section 7.5(d); “RRA” shall have the meaning set forth in Section 7.5(a); “Subsequent Settlement Condition” shall mean a condition (whether or not related to or associated with the Gilbert Repair Project) occurring on or discovered at the Gilbert Facility, or any portion thereof, where sinking or settlement of any building foundations, walkways, paved areas, utility lines or any other improvements thereon causes damage to the Gilbert Facility. For the avoidance of doubt a Subsequent Settlement Event shall not include any damage to the Gilbert Facility that is the result of either (i) Tenant’s willful misconduct or gross negligence or (ii) a casualty event which is unrelated to the sinking or settlement of the Gilbert Facility and which is covered by the insurance Tenant is required to maintain under the Lease (even if Tenant has for any reason failed to maintain such insurance). “Tenant’s Share of the Capital Allowance” shall have the meaning set forth in Section 7.5(a). 2 “Vehicles” shall have the same meaning set forth in Section 7.5(a). (b)Article 1 is further amended by deleting the definition given for Lease Year and the following inserted in lieu thereof. “Lease Year” shall mean the period from the respective Facility Commencement Dates through January 31, 2011 for the first Lease Year and each twelve (12) consecutive month period thereafter throughout the Term, provided, however, that the fifteenth Lease Year shall end concurrently with the expiration of the Initial Term. 2.EXISTING TITLE ISSUES. Section 2.3 is hereby amended by inserting the following at the end thereof: NOTWITHSTANDING THE FOREGOING, LANDLORD ACKNOWLEDGES AND AGREES THAT TENANT SHALL HAVE NO LIABILITY FOR ANY COSTS, DAMAGES, LOSSES OR EXPENSES ARISING FROM OR RELATED TO THE EXISTING EASEMENTS AND ENCROACHMENTS OR THE MATTERS DESCRIBED IN THE MISSING ESTOPPELS, BUT THAT THE SAME ARE, AND SHALL REMAIN, THE SOLE RESPONSIBILITY OF LANDLORD. 3.COMMENCEMENT DATE.Section 3.1 is amended by inserting the following at the end thereof: Landlord and Tenant acknowledge and agree that the Commencement Date, each Facility Commencement Date and accordingly the Initial Term are tied to the issuance to Tenant of its licenses to operate the Facilities (unless the Prior Tenant agrees to enter into the Interim Operating Documents with Tenant pending issuance of its licenses) and that they have agreed that Tenant will use its good faith efforts to secure such licenses for all of the Facilities by January 1, 2010; provided, however, Tenant shall not be in default of its obligations under this Lease if it is unable to obtain some or all of the licenses by January 1, 4.RENT. (a)Section 4.1 is hereby deleted in its entirety and the following inserted in lieu thereof: 4.1Base Rent. The amounts shown on Schedule II are referred to for each respective Facility as that Facility’s “Initial Facility Base Rent.” Commencing on the Commencement Date for a given Facility, Tenant shall pay the Initial Facility Base Rent for that Facility to Landlord in twelve equal monthly installments on the 1st day of each month. Base Rent for each Facility shall increase (i) on each Capital Allowance Rent Adjustment Date by the amount set forth in Section 7.5(c), (ii) on each Annual Rent Adjustment Date by the amount reflected below: First and Second Annual Rent Adjustment Dates2.00% Third Annual Rent Adjustment Date2.955% Fourth and Fifth Annual Rent Adjustment Dates3.0% 3 Sixth Annual Rent Adjustment Date3.026% Seventh through Twelfth Annual Rent Adjustment Dates4.00% Thirteenth Annual Rent Adjustment Date2.716% Fourteenth Annual Rent Adjustment Date4.050% Base Rent shall be prorated for any period shorter than the number of days in a whole month and for any Lease Year longer than twelve (12) months. The aggregate annual amount for all Facilities of Base Rent, reflecting the increase to Base Rent contemplated in Section 7.5(c), for the Second Lease Year and the remainder of the Initial Term is set forth on Schedule III.For the avoidance of doubt, the parties acknowledge and agree that it is their intent that from and after the Second Lease Year, the Base Rent will assume that the Landlord’s Share of the Capital Allowance has been fully advanced. (b)Section 4.2 is hereby deleted in its entirety and the following inserted in lieu thereof: 4.2Base Rent for Extended Term.
